OFFICE   OF THE    AITORNEY      GENERAL      OF TEXAS
 %
                                    AUSTIN

-c.Ilrsn(
--


        HonorableRouer P. Ralney, Realdent
        The Unltarsityof Texas
        Austin,Texas

        Eear Sir8                                 opinionNo. o-2962
                                                  Re: Ume of umxponded balance
                                                      in total salarieslp p r c p r ia te4 l
                                                      to supplementitea appropriated
                                                      for purchaseof equipmeat.

        Your letter of Deoeuber6, 19-M, requestrthe opinionof this mtwnt
        upon the question vhethr an tutexpended balaaooof $6.600.00la the total
        appropriationfor salariesuade by the Forty-sixthLegislatureto the Unit-
        ersityof Texas,Medioal Bmauoh,for the ffsoaLyeu      1939-1880,vaa
        availablefor use during that fisoal year to supplement the $12+00~~
        itea provided for the fiscal pm? 1939-1940fo% *Clido and lrb&oy
        for cencu rerearch.. .~.ealarie8.  operatingeepeaees.and equiWeat, aad
        expended for additional eqnlpaant for the oamer allnio end laboaabow.

        The fixnotion of an approprirrtioa ie to met apart a eutdn     qm oi noaey to
       ..~bo.expe&ea.for;. outah   purpore. /.:.
                                              .a .a& :a~c.,.of.:~a~JPUIO*ltti:;;-:-;’
         umeyt apprcpriated  for one parpow may not be upeaded for amthe? .oad
         different purpose. Vs flnd no sathorlty ooaferred a-pea the Unirurdty        apt
         Terae to expend ncneye appropriated for ssluiu      to myplmsnt or WgBWt
        the aaouut appropriatedfor nupplissor equipaent. ft is true that authority
        is given to supplomeatra3artesunder eortaiaolrcumtancea,vith certain
        limita,and from certainfundr:but the authorityto supplementWier        is
        not involvedin your laquiry,aad we thereforedo not dlscum it, for ycW
        letter makes it clear that you wore not confrontedvith the questionof
        supplermnting a salary,~butwith the questionof aupplementinp: the auouut-
        appropriatedfor the purchaseof equlpueutand mpplies.

        The fact that the Couptrolleroarriedthe $12,000item PIIone MWt%nt
        upon hii bookn, or the faot that the item 18 listed in the appropriation
               I the other spsclflo salary items.does not affect the question.
        bill.tith

        You do not ask, and we thereforeaxprersno opinionupon, the queetion
        whether the $6.600.00unexpendedbalancein the total appropriationmade
        for salariesto the MedioalBranch of the Onirersityof Texas Vas available
        for uee during the fisoalyear 1939-40to supnleuenta salarypaid from
        the 1:12,000.00iten proridedfor EClinlcand 1nboratox’Y
                                                             for canoarresearoh.
        . . t~lariea,operating  expenses, and eqnlment.N

                                                         Yours   very   truly
                                                     ATTOW  RTVW, OF TEKM
        RMFS,ov AX'ROVVDDRC 14, 1940                BY (signed)Richardv. Fairchild.
                                                                        Assistant
                 (si,laed)
                         &ala C. vc,,
                         tTTORREYGVR?VRAL
                                        OFTRXAS